DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination in a reply filed 11/03/2021. Claims 21-31, are cancelled without prejudice and disclaimer of subject matter.
Response to Arguments
Applicant's arguments with respect to the claims above filed on 11/03/2021, have been considered but are moot in view of the new ground(s) of rejection. After further search and thorough examination of present application claims 1-20 remain rejected.
Applicant’s arguments, see remarks on page 2 of 11, filed 11/03/2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. § 112(b), (pre-AIA ) , second paragraph of office action dated 08/03/2021 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciminiera et al. (EP-2497250 B1) in view of Varvello (US pub, 20140095605)
Referring to claim 1, Ciminiera teaches a method operable in a peer-to-peer network, the method comprising:
providing, from a first node to a second node of said the peer-to-peer network (Fig. 1, illustrates various nodes capable of storing content files), 
receiving, at the first node from said the second node, a corresponding first level of a second plurality of levels for a second designator identifying said the second node  (see paragraph [042], sending localization data LD to corresponding node….);
updating the corresponding first level of said the second plurality of levels for said the second designator within said the first distributed indexing table of said the first node (see paragraph [045], update of the criticality indexes….. also see [076] [078], [079]).
Ciminiera teaches distributed cache system in available p2p network topology using distributing indexing table but expressly lacks express labelling of 1st, 2nd node and 3rd nodes.
However, Varvello teaches localization of P2P traffic for content distribution by performing localization at a data chunk level rather than at a file or named content level. Furthermore, Valvero teaches peer storage devices or tracking nodes 1, 2 and 3 (see Fig. 13 and Fig. 16) with a first level of a first plurality of levels for a first designator identifying the first node, the first level of the first plurality of levels for the first designator being in a first distributed indexing table stored in the first node (see paragraph [075], 1608, hosting lists – Fig. 22 stored in a tracking node identify the first node) and Varvello teaches , the first level of the second plurality of levels for the second designator being in a second distributed indexing table stored in said the second node (see paragraph [076], [077], 1612, hosting list on the second tracking node) and
A person having ordinary skills in the art at the time of invention would have been motivated to modify Ciminiera’s P2P network with each sub-network having corresponding distributed hash table for indexing stored content in various nodes of the subnetwork in order for optimal sharing of content files among distributed cache nodes of a P2P network.
Referring to claim 2, Ciminiera teaches the method as recited in Claim 1 wherein said the providing, said the receiving and said the updating are repeated periodically (see paragraph [121], [122], load balancing require providing step, receiving and updating step to be repeated periodically).
Referring to claim 3, Ciminiera teaches the method as recited in Claim 1, further comprising updating the first level of said the first plurality of levels for said the first designator within said the second distributed indexing table of said the second node (see paragraph [030]-031], P2P arranged in two different levels, i.e. plurality of levels within the indexing tables shown in fig. 3, 5, 7 and 8).
Referring to claim 4, Ciminiera in combination with Varvello teaches the method as recited in Claim 1, further comprising: 
providing, from said the first node, a second level of said the first plurality of levels for said the first designator, the second level of the first plurality of levels for the first designator being in the first distributed indexing table, to the second node (Valvero: see paragraph [075], 1608, hosting lists – Fig. 22 stored in a tracking node identify the first node);
receiving, at the first node, a corresponding second level of said the second plurality of levels for said the second designator, the second level of the second plurality of levels for the first designator being in the second distributed indexing table, from said the second node (Varvello: see paragraph [076], [077], 1612, hosting list on the second tracking node); and
updating the corresponding second level of said the second plurality of levels (see paragraph [020], fig. 6, 7) for said the second designator within said the first distributed indexing table of said the first node (Ciminiera: see paragraphs [115], updating corresponding parameters within the distributed indexing table of first node.. see figs 5, 7, 8).
Referring to claim 5, Ciminiera teaches the method as recited in Claim 4, further comprising updating the second level of said the first plurality of levels for said the first designator within the second distributed indexing table of said the second node (see paragraph [64-66] ).
Referring to claim 6, Ciminiera in combination with Valvero teaches the method as recited in Claim 1, further comprising: receiving, at the first node, a corresponding first level of a third plurality of levels for a third designator identifying a third node of the peer-to-peer network, the first level of the third plurality of levels for the first designator in the second distributed indexing table, from said the second node (see Valvero paragraph [075]- [077]); and
updating the corresponding first level of said the third plurality of levels for said the third designator within said the first distributed indexing table of said the first node (see paragraph [077], update of the criticality indexes….. also see [078],).
Referring to claim 7, Ciminiera and Valvero teaches the method as recited in Claim 1, further comprising: providing, from said the first node, said the first level of said the first plurality of levels for said the first designator (Fig. 1, illustrates various nodes capable of storing content files), the first level of the first plurality of levels for the first designator being in the first distributed indexing table, to a third node of said the peer-to-peer network, (see paragraph [039]-[041], generic node contains plurality of parameters along with distributed hash table DHT(i)….);
receiving, at said the first node, a corresponding first level of a third plurality of levels for a third designator identifying said the third node, the first level of the first plurality of levels for the third designator being in a third distributed indexing table, from said the third node (see paragraph [042], sending localization data LD to corresponding node….); and updating the corresponding first level of said the third plurality of levels for the third designator within said the first distributed indexing table of the first node (Valvero: see paragraph [069]).
Referring to claim 8, Ciminiera teaches the method as recited in Claim 7, further comprising updating the first level of said the first plurality of levels for said the first designator within said the third distributed indexing table of said the third node (see…claim 9, updated according to the criticality list (Clj(i)) of a second node (Pj(i)) of the sub-network  (11O(i)) when the first node (Pj(i)) and the second node (Pj(i)) enter in communication to each other)
Referring to claim 9, Ciminiera teaches the method as recited in Claim 1, further comprising deleting the second designator from said the first distributed indexing table (see paragraph [016], deletion of participating nodes).
Referring to claim 10, Ciminiera teaches the method as recited in Claim 1, further comprising deleting the second designator from said the first distributed indexing table when said the second node departs said the peer-to-peer network (see paragraph [016], deletion of participating nodes).
Referring to claim 11, Ciminiera teaches the method as recited in Claim 1, wherein said the first designator and said the second designator are organized in a hierarchal structure to identify said the first plurality of levels and said the second plurality of levels, respectively (see paragraph [113], the P2P network 100 is provided with a "hierarchical caching" feature).
Referring to claim 12, Ciminiera teaches the method as recited in Claim 1, wherein said the first designator and said the second designator represent fully qualified domain names (see paragraph [035], domain name exploiting).
Referring to claim 13, Ciminiera teaches the method as recited in Claim 1, wherein said the first designator and said the second designator comprise terms separated by connectors to identify said the first plurality of levels and said the second plurality of levels, respectively (Fig.1, illustrates first and 2nd designators separated by connectors to identify the plurality of levels and second plurality of levels).
Referring to claim 15, Ciminiera teaches the method as recited in Claim 1, wherein said the first plurality of levels and said the second plurality of levels represent a geographical location of said the first node and said the second node, respectively (see paragraph [031]).
Referring to claim 16, Ciminiera teaches the method as recited in Claim 1, wherein said the first distributed indexing table comprises a time stamp and history associated with said the first level of said the first plurality of levels for said the first designator (see paragraph [076] -078], stored time data TD(k), is time stamp data) and said the corresponding first level of said the second plurality of levels for said the second designator (see paragraph [076]).
Referring to claim 17, Ciminiera teaches the method as recited in Claim 1 wherein said the first level of said the first plurality of levels for said the first designator is earlier in time than said the corresponding first level of said the second plurality of levels for said the second designator (see paragraph [079])
Referring to claim 18, Ciminiera teaches the a first node operable in a peer-to-peer network (fig. 1, see one of the nodes operating in P2P network), the first node comprising:
processing circuitry ([039], computer) configured to:
provide to a second node of said the peer-to-peer network a first level of a first plurality of levels for a first designator identifying said the first node, (see paragraph [039]-[041], generic node contains plurality of parameters along with distributed hash table DHT(i)….);
receive from said the second node a corresponding first level of a second plurality of levels for a second designator identifying said the second node, (see paragraph [042], sending localization data LD to corresponding node….); and
update said the corresponding first level of said the second plurality of levels for said the second designator within said the first distributed indexing table of said the first node (see paragraph [045], [087], update of the criticality indexes….. also see [076] [078], [079]).
Ciminiera teaches distributed cache system in available p2p network topology using distributing indexing table but expressly lacks express labelling of 1st, 2nd node and 3rd nodes
Varvello teaches localization of P2P traffic for content distribution by performing localization at a data chunk level rather than at a file or named content level. Furthermore, Valvero teaches peer storage devices or tracking nodes 1, 2 and 3 (see Fig. 13 and Fig. 16) with a first level of a first plurality of levels for a first designator identifying the first node, the first level of the first plurality of levels for the first designator being in a first distributed indexing table stored in the first node (see paragraph [075], 1608, hosting lists – Fig. 22 stored in a tracking node identify the first node) and Valvero teaches , the first level of the second plurality of levels for the second designator being in a second distributed indexing table stored in said the second node (see paragraph [076], [077], 1612, hosting list on the second tracking node) and
A person having ordinary skills in the art at the time of invention would have been motivated to modify Ciminiera’s P2P network with each sub-network having corresponding distributed hash table for indexing stored content in various nodes of the subnetwork in order for optimal sharing of content files among distributed cache nodes of a P2P network.
Referring to claim 19, Ciminiera teaches the first node as recited in Claim 18. wherein said the processing circuitry is configured to periodically provide to a second node (see paragraph [121], [122], load balancing require providing step, receiving and updating step to be repeated periodically) the first level of said the first plurality of levels for said the first designator, receive from said the second node said the corresponding first level of said the second plurality of levels for said the second designator and update said the corresponding first level of said the second plurality of levels for said the second designator within said the first distributed indexing table  (see paragraph [030]-031], P2P arranged in two different levels, i.e. plurality of levels within the indexing tables shown in fig. 5, 7 and 8).
Referring to claim 20, Ciminiera teaches the first node as recited in Claim 18. wherein said the processing circuitry is configured to: provide a second level of said the first plurality of levels for said the first designator, the second level of the first plurality of levels for the first designator being in the first distributed indexing table to the second node (Valvero: see paragraph [075], 1608, hosting lists – Fig. 22 stored in a tracking node identify the first node);
receive a corresponding second level of said the second plurality of levels for said the second designator, the second level of the second plurality of levels for the second designator being in the second distributed indexing table from said the second node (Valvero: see paragraph [076], [077], 1612, hosting list on the second tracking node); and
update the corresponding second level of the second plurality of levels for said the second designator within said the first distributed indexing table of said the first node (see paragraphs [062], [087], updating corresponding parameters within the distributed indexing table of first node.. see figs 5, 7, 8).
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Ciminiera et al. (EP-2497250 B1) and in view Varvello in further view of Manion et. Al (US pub, 2008/0183853)
Referring to claim 14, Ciminiera and Varvello teaches the subnetworks each including plurality of nodes capable of storing content files but expressly lacks dot-separated terms to identify plurality of levels.
However, Manion teaches P2P network graphing that is computed by graph (see paragraph [085]). Manion teaches wherein said the first designator and said the second designator comprise dot-separated terms to identify said the first plurality of levels and said the second plurality of levels, respectively (see paragraphs [096], [098], [100]). 
It would have obvious to an ordinary a person having ordinary skills in the art at the time of invention would have been motivated to include sharing of content in p2p network of Ciminiera to include graphing mechanism as taught by Manion in order to optimally enable client machines to communicate directly with each other, providing efficient data transfer, and network resilience.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty, which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454